Citation Nr: 0109584	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active naval service from March 1959 to 
February 1963, a portion of which has been verified by the 
veteran's "Armed Forces of the United States Report of 
Transfer or Discharge" (DD Form 214) dated in February 1963.  
In addition, he reports performing service in the Reserve or 
National Guard of the United States from 1956 to 1959.

This appeal arises from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, inter alia, denied service 
connection for bilateral hearing loss.


REMAND

Before addressing the issues on appeal, the Board notes that 
on November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(the "VCAA"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  The Board 
has reviewed the veteran's claim in light of the new 
legislation, and concludes that the RO did not fully comply 
with the new notification requirements at the time the 
veteran's claim was filed.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  The veteran's claim for 
service connection was denied as not well grounded (a 
category of claims eliminated by the VCAA's enactment), and 
no medical examination has been performed.  With respect to 
the claim for service connection for hearing loss, the RO 
indicated that its denial was based on the absence of any 
evidence of complaints of, treatment for or diagnosis of 
hearing loss in service.  It also indicated that the 
separation physical dated in February 1963 found normal 
hearing.  However, the Board's review of the service medical 
records indicates that no audiological examination was 
performed in service, and that the February 1963 separation 
physical examination report merely notes "Ne," in the 
audiometer block suggesting either that no examination was 
performed, or "normal ear" from the standpoint of its 
visually observable anatomy.  Private medical evidence in the 
claims file indicates that the veteran suffers from bilateral 
sensorineural hearing loss which is assertedly related to 
acoustic trauma in service.  On this record, the Board finds 
that a medical examination is clearly required to assess the 
nature and etiology of the veteran's hearing loss.

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should again request from the 
veteran the names and addresses of all 
medical care providers who have treated 
him for any ear conditions.  After 
securing any necessary releases, the RO 
should obtain these records.

3. The RO should attempt to identify and 
verify all periods of the veteran's 
military service, including his service 
in the Reserve or National Guard in the 
State of Missouri from 1956 to 1959.  In 
conjunction with this verification, the 
RO should make another request to secure 
the veteran's service medical records 
through official channels, ensuring that 
all the veteran's periods of service 
(including any inactive service) are 
identified, and all of his service 
numbers are provided so that personnel at 
the National Personnel Records Center are 
able to make a complete and thorough 
search.

4.  The veteran should be afforded a VA 
audiological examination determine the 
nature, degree and probable etiology of 
his bilateral hearing loss.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  The claims folder, or all 
pertinent medical records, service 
records and reports, must be made 
available to the examiners for review at 
all times relevant to the examination.  
An examination report which does not 
comply with the requirements set forth 
above is incomplete and must be returned 
for correction.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the claim for service 
connection for bilateral hearing loss 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
development and provide fair process.  The Board does not 
intimate any opinion as to the ultimate outcome of the case, 
either favorable or unfavorable, at this time.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


